Citation Nr: 1618126	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  14-21 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1997 to April 2011.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Boise, Idaho, Regional Office which, in pertinent part, denied service connection for tinnitus.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDING OF FACT

Tinnitus originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for tinnitus.  As such action represents a complete allowance of the benefit sought on appeal, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection for Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he experienced significant noise exposure while performing his military duties as a F-15 aircraft crew chief and initially manifested ringing in his ears during active service.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system such as tinnitus becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  
The Veteran's service treatment records reflect that he served as an F-15 aircraft crew chief and was routinely exposed to jet aircraft noise.  The documentation does not refer to tinnitus or ringing of the ears.  However, the Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

At an August 2013 VA audiological examination, the Veteran complained of recurrent tinnitus.  He clarified that the ringing in his ears began "8-10 years" prior to the examination.  The Veteran was reported to have served in the Air Force as a F-15 crew chief and to have in-service noise exposure which included jet engine noise, running engines, flight line, and ground equipment.  He was diagnosed with tinnitus.  The examiner concluded that the Veteran's tinnitus was "less likely than not (less than 50/50 probability) caused by or as a result of military noise exposure."  The examiner opined that: "[w]hile there is a report of military noise exposure, there is no evidence of noise injuries, i.e., significant changes in hearing thresholds or a report in service;" the "audiogram is the gold standard for identifying such noise injuries, Veteran denies ringing in the ears on each hearing conservation exam history located in the record;" and "[i]n the absence of an objectively verifiable noise injury (no significant threshold changes or reporting in service), the association between claimed tinnitus and noise exposure does not exist."  

In his April 2014 Appeal to the Board (VA Form 9), the Veteran advanced that "I have experienced ringing (tinnitus) in my ears for many years prior to my separation from the U.S. Air Force" and "still hear ringing in my ear several times a day on most occasions."  

The Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus arose during active service.  The Veteran had significant and documented jet aircraft noise exposure while performing his military duties as a F-15 aircraft crew chief.  He reported the onset of tinnitus during active service which has persisted to the present day.  The Veteran has been diagnosed with recurrent tinnitus on post-service examination.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


